DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 23 March 2022 fails to place the application in condition for allowance. 
Claims 1-10 and 12-40 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 2, 11, 12, 17, 18, 25, 26, and 32-37 under 35 U.S.C. 102(a)(1) over Klocke is herein maintained.
All other rejections are herein withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 17, 18, 25, 26, and 32-37 are rejected under 35 U.S.C. 102(a) as being anticipated by Klocke et al (US 2003/0057093 A1)
As to claim 1, Klocke discloses a plating apparatus for depositing metal on a substrate (Title), comprising: a membrane frame, having a center passage which passes through the center of the membrane frame (broadly interpreted as any structure capable of supporting a membrane #190 Fig. 6); a catholyte inlet pipe connecting to the center passage of the membrane frame (Fig. 6 #170) the catholyte inlet is connected to the catholyte inlet pipe and the center passage, the membrane frame has a plurality of branch pipes extending from the center to edge of the membrane frame, every branch pipe is connected to the catholyte inlet, every branch pipe has a plurality of spray holes #s 370/365).; a center cap, fixed at the center of the membrane frame and covering over the center passage of the membrane frame (Fig. 6 #220), the top of the center cap having a plurality of first holes ([0049] see fig. 6-); wherein the catholyte inlet pipe supplies catholyte to the center cap through the center passage of the membrane frame, and the catholyte is supplied to a center area of the substrate through the first holes of the center cap ([0049]).

As to claim 2, the limitation “wherein the flow of the catholyte supplied to the center cap is adjustable and controlled independently” is drawn towards how the flow is provided to the cap thus interpreted as the intended use of the apparatus based on the desired flow conditions and thus the limitation is met via being capable of providing variable flows based on the flow rate provided thereto. See MPEP 2114.

As to claim 7, Klocke further discloses wherein the diameter of the first holes or the density of the first holes is same (See Fig. 6).


As to claim 12, Klocke discloses wherein a plurality of the spray hole is the same (See Fig. 7).

As to claim 17, Klcoke discloses further comprising at least one diffusion plate having a plurality of apertures, the at least one diffusion plate being fixed on the membrane frame. (#380).

As to claim 18, Klocke discloses wherein the apertures on the diffusion plate are of uniform size and the density of the apertures distributed on the diffusion plate is uniform (See Fig. 10).

As to claim 25, Klocke discloses an anode chamber (area in #210) and a cathode chamber (area around cathode), the anode chamber and the cathode chamber being separated by a membrane which is positioned on the membrane frame ([0012], [0048]).

As to claim 26, Klocke further discloses wherein the anode chamber has a side wall, the side wall of the anode chamber defines a plurality of discharge holes, every discharge hole is connected to a discharge passage (wall #225 with holes/passages 250 [0053] Fig. 4).

 As to claim 32, Klocke further discloses wherein the cathode chamber has an inner side wall and an outer side wall, a recess trough is formed between the inner side wall and the outer side wall, the top of the inner side wall has notches, the bottom of the recess trough has catholyte outlets, the electrolyte of the cathode chamber flows through the notches to be received in the recess trough and drained through the catholyte outlet (#285).

As to claim 33, Klocke further discloses a nozzle within the cathode chamber for cleaning plated film of the substrate (#290).

As to claim 34, Klocke further discloses a shroud fixed on top of the cathode chamber (#285/340).

As to claim 35, Klocke further discloses wherein the shroud has a collecting groove (#s 300), a drain passage is connected to the collecting groove, liquid in the collecting groove is drained through the drain passage (as provided in incorporated references WO01/27357 A [0058] showing chambers connected to drain passage 110 Fig. 2).

As to claim 36, Klocke further discloses wherein a side wall of the shroud defines a cleaning liquid inlet for cleaning the collecting groove (#290).

As to claim 37, Klocke further discloses further comprising a gas vent connecting to the cathode chamber for gas exhaust (Fig. 4 #355).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klocke, as applied to claim 1 above, and further in view of Johnson (US 6,517,698 B1).
As to claims 8 and 9, Klocke fails to explicitly disclose wherein a diameter of the first holes or the density of the first holes is different and wherein a diameter of the first holes gradually increases from the center to edge of the center cap or the density of the first holes gradually increases from the center to the edge of the cap.
	Johnson discloses wherein a diameter of the first holes or the density of the first holes is different (col. 6 line 21-22) and wherein a diameter of the first holes gradually increases from the center to edge of the center cap or the density of the first holes gradually increases from the center to the edge of the cap (col. 6 lines 25-27 “multiple rings” coupled with different dimensions as cited above).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a diameter and density arrangement as taught by Johnson in the apparatus of Klocke because Johnson recognized the arrangement may be dependent upon the article being plated (col. 6 lines 22-23) and the amount and type of channels are a result effective variable to provide either more or less turbulence and back pressure (col. 6 lines 26-42).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klocke.
As to claims 13-16, Klocke discloses the amount, number of rings, and shape of each hole may be modified according to desired flow characteristics (col. 6 lines 21-22). Thus, in providing the holes, it would have been prima facie obvious to provide different density or direction of each hole based on desired flow characteristics, insomuch that each result of tilting or size or number is prima facie obvious to provided common sense results of angling a flow, or providing more or less flow in a desired.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klocke, as applied to claim 1 above, and further in view of Uzoh et al (US 6,261,426 B1).
As to claim 19, Klocke fails to explicitly disclose wherein the density of the apertures distributed on the diffusion plate is uniform, but the diameter of the apertures distributed at the center region of the diffusion plate is larger than the diameter of the apertures distributed at the edge region of the diffusion plate.
	Uzoh discloses wherein the density of the apertures distributed on the diffusion plate is uniform, but the diameter of the apertures distributed at the center region of the diffusion plate is larger than the diameter of the apertures distributed at the edge region of the diffusion plate (Figs. 2-5).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a diffusion plate with wherein the density of the apertures distributed on the diffusion plate is uniform, but the diameter of the apertures distributed at the center region of the diffusion plate is larger than the diameter of the apertures distributed at the edge region of the diffusion plate as taught by Uzoh in the apparatus of Klocke in order to control localized bath flow rate (Uzoh col. 4 lines 1-5) and achieve uniform plating (Uzoh col. 5 lines 32-35).
Response to Arguments
Applicant's arguments filed 23 March 2022 with respect to Klocke have been fully considered but they are not persuasive.
In response to Applicant’s argument that Klocke fails to disclose the relationship between the central cap and the membrane frame  because they are not in a fixed relationship (pg. 13 of the response), this argument is not persuasive because the limitation is not required based on the instant claim language. The membrane frame is the entirety of the structure which houses the membrane, including those walls extending upward from where the center cap lies. The claims do not preclude where the frame and branch pipes all lie in the same plane. Therefore the arguments are not persuasive and the rejection is herein maintained.
No further arguments are presented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795